IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 354 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
EARL HASSAN,                  :
                              :
             Petitioner       :


                                      ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Application for Leave to File a

Reply and the Petition for Allowance of Appeal are DENIED.